The court properly determined that the victim was capable of testifying as a sworn witness. The victim demonstrated sufficient intelligence and capacity to be sworn. He was aware of the difference between the truth and a lie, of divine or parental punishment for lying, and of the meaning of swearing to tell the truth, and had the ability to relate personal circumstances and the purpose of his visit to the courtroom (see People v Nisoff, 36 NY2d 560, 566; People v Parks, 41 NY2d 36, 46; People v Cordero, 257 AD2d 372, 373-374, Iv denied 93 NY2d 968).
The court’s finding that appellant was guilty of the crimes charged was based on legally sufficient evidence and was not against the weight of the evidence. The victim testified cogently and consistently about the events at issue, and we see no reason to disturb the court’s determinations concerning credibility. Concur — Nardelli, J.P., Saxe, Ellerin, Rubin and Friedman, JJ.